Duress, C. J.
The desire expressed by the counsel on both sides, for an immediate decision of this case, has obliged the Court to present the results to which it has come, rather than an extended opinion, on the question submitted to its consideration.
We are of opinion that the wine in question was sold in violation of a regulation of the city of Providence, prohibitory to a certain extent, adopted by force of a resolution of the freemen thereof, pursuant to the acts of January and June, 1838, relating to the licensing of the sale of wine and strong liquors. Those acts are essentially prohibitory or restrictive. The power to grant licenses arises out of their prohibitory or restrictive character ; and inasmuch as all regulations of trade are in some sense restraints upon it, this feature in those acts cannot be pronounced void, without at the same time its being-in effect declared that every State regulation touching its internal trade is also void. Whether these acts be *294or be not constitutional, must be determined by considering the authority in which they originated, and their object and effect.
It is undoubtedly the object of these acts, and the regulations adopted in pursuance of them, to aid the police in the several towns and of the city of Providence, in the preservation of good order, and in the prevention of pauperism.
The history of the license system from 1648 to'the act of June last, no less than the examination of the acts themselves, and especially the acts under consideration, clearly show that such was their leading, and in the case before us, the exclusive object.
A power to pass laws, and adopt police regulations for the preservation of good order, and the prevention of vice and pauperism, is absolutely necessary to the existence of the State and of every well ordered community. Power to pass laws to this end belongs to the State exclusively. It belongs exclusively to the State by its Legislature to provide for the punishment of disorder within its limits, and also to the State exclusively to enact laws for its prevention. This power cannot be surrendered without self annihilation.
This power is one which may be exercised Avhen necessary, (and the Legislature is the only judge of that necessity,) upon all objects that fall within the sphere of State legislation, and which are beyond the constitutional limits of the legislation of the general government. Within this sphere it may impose restraints and regulations on any pursuits, trades, or occupations — they being, in a strictly constitutional sense, the domestic or internal pursuits, trades, and occupations of the State.
*295The constitutional provisions on which the counsel for the defendant rely, are those which forbid any State to impose duties upon imports, and which give to Congress the exclusive power to regulate commerce with foreign nations, and among the States. Do the restraints imposed under the authority of these acts, trench on these provisions? Do they assume to impose a duty on imports, or to regulate foreign commerce or commerce among the States ?
They do not assume to impose a duty on imports, unless the term import, in its constitutional sense, means any article imported, wheresoever it may be found, up to the point of consumption. Such cannot be the meaning. The term import has a meaning of like universal application with the term export. Those terms do not signify the mere article itself, but the articles considered in connexion with a certain condition, as having certain destinations, inward or outward, and it is its particular destination which gives it its denomination. An import may become an export, and an export an import, on the same day, and in the same hands. Moreover :
An article of foreign commerce cannot bo an import up to the point of consumption, in a constitutional sense; because if it be so, it must still 'continue subject, as at the moment of its introduction, to the exclusive commercial regulations of the general government, and may be followed by those regulations with all the officers necessary for enforcing them, and to the exclusion of State legislation, from hand to hand through all its transfers and divisions, up to its entire consumption. Again — if such be its meaning, then by parity of reasoning it may be shown that the same doctrine would apply to all articles of the growth and products of the several States, *296which are or may bo articles of commerce among the States — the power to regulate the commerce of the United States being a unit, and being as exclusively in the general government, in the one case as in the other. Upon this hypothesis, this overshadowing and engrossing power would come in contact with State legislation everywhere, and everywhere triumphing as the supreme law of the land, leave little to the legislation of the State) except crime and pauperism, and small resources, indeed, to sustain it in its action over these. No court has yet given this interpretation to the constitution, and certainly, as the supreme judicial power of the State, it is not felt to be the particular duty of this tribunal to be the first to adopt such suicidal construction.
An import then ceases, in the constitutional sense, to be an import, the moment the importer becomes the vender, and sells the article disengaged from the commercial regulations of the United States. In the hands of the re-tailor or distributor, it is an article of the internal trade and commerce of the State — -a trade or commerce which none but State legislation can protect or regulate, and which necessarily falls peculiarly under the police of every community. ¿ Any tax or restraint, therefore, imposed for police, purposes,, upon the seller of wines and strong liquors within the State, can by no construction be deemed a duty upon imports, or a regulation of the commerce of the United States, unless a tax upon a warehouse be a duty upon imports, and a license to a dray-man a regulation of the commerce of the Union,'- We cannot, therefore, consider those acts as a contravention of cither of the articles of the constitution upon which the defendant’s counsel roly.
But as to the French treaty. Without stopping to in*297quire whether it be or be not constitutional, we may safely conclude, that although the government of the United States binds itself to admit the wines of France, at a stipulated duty, to be imported for consumption, yet it cannot be admitted that either of the contracting parties supposed that the United States were bound to provide for the consumption of all the wine that should be so imported, or that the several States were bound so to modify their police regulations as to admit it to consumption without restraint or regulation. Such could not have been the intention or expectation of either party.
We are therefore of opinion that the aforesaid acts are not inconsistent with the constitution of the United States, or any of the provisions thereof, or with any treaty made by authority of the same; but that (without meaning to intimate any opinion as to their expediency or inexpediency) the said acts are constitutional, and the binding law of the land.
Judgment must therefore be for the State.